 

 

Exhibit 10.9

 

English translation for convenience purposes only



 

  



 





 

 

 

 

Notarial Certificate

 

 

 

 

 

 

 

Wuhan Zhongxing Notary Public Office of Hubei
Province, the People’s Republic of China

 

 

 

 

 Exhibit 10.9

English translation for convenience purposes only



No: Trust Assembled Kingold Loan 13240435

 

 

 

 

 

 

 

 

 

CHANG’AN INTERNATIONAL TRUST CO., LTD

 

 

 

 

 

 

 

Chang’an Trust—Loan Assembled Fund Trust Plan of Kingold Jewelry

 

 

 

Trust Loan Contract

 

 

 

 

 

November, 2013

 

 

 

 

 

 

 

CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

Chang’an Trust—Loan Assembled Fund Trust Plan of Kingold Jewelry

 

Trust Loan Contract

 

Trust Loan Contract of Chang’an Trust—Loan Assembled Fund Trust Plan of Kingold
Jewelry (hereinafter referred to as “the Contract”) is signed in [Xi’an] on
[November 29, 2013] by:

 

 

 

Borrower: Wuhan Kingold Jewelry Co., Ltd. (hereinafter referred to as “Kingold
Jewelry” or “Borrower”)

 

Legal representative: Jia Zhihong

 

Residence: Te 15, Huangpu Science & Technology Garden, Jiangan District

 

Lender: Chang’an International Trust Co., Ltd (hereinafter referred to as
“Chang’an Trust” or “The Lender”)

 

Legal representative: Gao Chengcheng

 

Residence: 23/F, 24/F, High-Tech International Business Center, No. 33, Keji
Road, Gaoxin District, Xi’an City

 

 

 

The Borrower and the Lender are hereinafter called as “party” personally and
“both parties” jointly.

 

Whereas:

 

1. Owing to demand for purchasing 100% of stock rights of Wuhan Huayuan Science
& Technology Development Co., Ltd (hereinafter referred to as “Wuhan Huayuan),
the Borrower applies for trust loan to The Lender.

 

2. The Lender agrees to issue trust loan to the Borrower with the trust capital
under the Chang’an Trust—Loan Assembled Fund Trust Plan of Kingold Jewelry.

 

The contract is made in line with the Contract Law and other relevant laws and
regulations to specify the rights and obligations of both parties after reaching
consensus through consultation.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

  

Definitions and Interpretation

 

1. In the Contract, save where the context or text otherwise requires, the
following words and expressions shall have the following meanings:

 

Borrower: refer to Wuhan Kingold Jewelry Co., Ltd. and its legal inheritor.

 

The Lender: refer to Chang’an Trust and its legal inheritor.

 

Trust Loan: refer to the loan issued to the Borrower with the trust capital
under the Chang’an Trust—Loan Assembled Fund Trust Plan of Kingold Jewelry,
including various loans issued one time or many times. Save it otherwise
requires, “loan” in the Contract has the same meaning with trust loan.

 

Repayment: refer to the loan capital payment prescribed in the Contract.

 

Date of Repayment: refer to the date of loan principal payment under the
Contract.

 

Retention Agreement: refer to “the retention agreement of capital trust between
Shanghai Pudong Development Bank and Chang’an International Trust Co., Ltd”,
with the number: Trust Assembled Kingold Loan 13240435, signed by The Lender
with Wuhan Branch of Shanghai Pudong Development Bank, and any valid
modification and supplementation.

 

Financial Regulatory Agreement: refer to the “Financial Regulatory Agreement”
with the number: Trust Assembled Kingold Regulation 13240435, signed by the
Lender with the Borrower, Wuhan Branch of Shanghai Pudong Development Bank, and
any valid modification and supplementation.

 

Regulatory Agreement of Pledge of Movables: refer to “Regulatory Agreement of
Pledge of Movables”, with the number: Trust Collection Kingold 13240435 Pledge
Regulation, signed by Pledgor and Pledgee, China Shipping Logistics (East) Co.,
Ltd, and any valid modification and supplementation.

 

Mortgagor: refers to Wuhan Kingold Jewelry Co., Ltd. and its legal inheritor.

 

Warrantor: refers to Jia Zhihong and his spouse and the legal inheritor of
aforementioned warrantor.

 

Guarantor: refers to the joint name of pleador and warrantor.

 

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

Contract of Pledge: refers to the Contract of Gold Pledge of Chang’an Trust—Loan
Assembled Fund Trust Plan of Kingold Jewelry, with the number: Trust Assembled
Kingold Pledge 13240435, signed by The Lender and Pledgor, and any valid
modification and supplementation.

 

Contract of Guaranty: refers to “the Contract of Guaranty of Chang’an Trust—Loan
Assembled Fund Trust Plan of Kingold Jewelry, with the number: Trust Assembled
Kingold Guaranty 13240435, signed by The Lender and Pledgor, and any valid
modification and supplementation.

 

Transaction document: refers to the general term of the Contract, Financial
Regulatory Agreement, and Regulatory Agreement of Pledge of Movables, Contract
of Pledge and Contract of Guaranty and legal documents which prescribe the
obligation or responsibility of the Borrower for performing the agreement.

 

Trust Contract: refers to the Trust Contract of Chang’an Trust—Loan Assembled
Fund Trust Plan of Kingold Jewelry signed by bailee and bailor under the trust
scheme, and any valid modification and supplementation.

 

Specification of Trust Plan: refers to Specification of Trust Plan of Chang’an
Trust—Loan Assembled Fund Trust Plan of Kingold Jewelry and any valid
modification and supplementation.

 

Letter of Statement of Subscription Risk: refer to Letter of Statement of
Subscription Risk of Trust Plan of Chang’an Trust—Loan Assembled Fund Trust Plan
of Kingold Jewelry and any valid modification and supplementation.

 

Trust Document: refers to the general terms of Trust Contract, Specification of
Trust Plan and Letter of Statement of Subscription Risk.

 

Trust Plan/Trust: refers to Chang’an Trust—Loan Assembled Fund Trust Plan of
Kingold Jewelry

 

Date of Loan: refers to the date of establishment of the trust plan or the
starting date of each allocation specified on the certificate of indebtedness of
loan when making allocation for several times.

 

Expiration Date: refers to the date since the date of each loan with 24 months
at the expiration, and the date for the confirmation of notification that the
Lender announces the advanced expiration of loan.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

Prepayment: the Borrower prepays all or part of loan capitals before the
repayment date prescribed in the Contract.

 

Date of prepayment: refers to the date when the Borrower prepays all or part of
loan capitals before the repayment date prescribed in the Contract.

 

Expiration: means that the expiring date prescribed in the Contract is due or
the Lender pronounces that the loan is due in advance.

 

RMB Loan Account: refers to the bank account appointed by the Borrower, used for
accepting the loan issued by The Lender.

 

Workday: refers to any day except national holiday and public holiday.

 

CBRC: refers to China Banking Regulatory Commission and its agencies.

 

Year: refers to every calendar year.

 

Quarter: refers to the natural quarter of calendar year, namely 1-3 as the first
quarter, 4-6 as the second quarter, and 7-9 as the third quarter and 10-12 as
the fourth quarter.

 

Month: refers to every calendar month.

 

RMB: lawful money of the People’s Republic of China.

 

Yuan: refers to monetary unit of RMB.

 

2. Words or abbreviation not defined in the Contract have the same definitions
with relevant words or abbreviation in Trust Contract or other trust documents.

 

3. Titles of terms and attachment in the Contract are set solely used for the
convenience of reference and are not deemed to be as the interpretation of the
term or attachment.

 

 

 

Article 1 Loan Type

 

The loan under the Contract is loan of share acquisition.

 

 

 

Article 2 Currency of Loan

 

The currency of loan under the Contract is RMB.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

 

 

Article 3 Purpose of Loan

 

The Borrower shall use the loan to acquire 100% of share rights of Wuhan
Huayuan. The Borrower is not allowed to change the purpose of loan without the
written permission of The Lender, including but not limited to, that the
Borrower is not allowed to use the loan for investment of stock, futures,
financial derivative instrument, etc. or projects prohibited by any law,
regulation, regulatory provision and national policy or projects without
approval granted and prohibit the project and purpose of loan investment.

 

 

 

Article 4 Amount of Loan

 

The amount of loan under the Contract is Two Hundred Million Yuan (Capital), RMB
200, 000, 000.00 Yuan (small). The specific amount of loan shall follow the
amount specified on “the certificate of indebtedness of loan”. In case trust
plan is issued or the allocation is made partially, the amount of loan under the
Contract shall follow the total amount of loan specified on “the certificate of
indebtedness of loan”.

 

 

 

Article 5 Life of Loan

 

5.1 The life of loan under the Contract is 24 months, calculated since the date
of loan. 12 months after the expiration of loan, with the written permission of
The Lender, the Borrower can apply for prepayment.

 

5.2 Based on conditions prescribed in the Contract, in case that the Borrower
pronounces that the loan is due in advance, the date of confirmation of
notification which pronounces that the loan is due in advance is the expiring
date of life of loan.

 

5.3 Where there any inconsistency between the starting dates of life of loan
under the Contract with “the certificate of indebtedness of loan”, the latter
shall prevail.

 

 

CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 



 

Article 6 Interest Rate and Interest of Loan

 

6.1 The annual interest rate of loan under the Contract is 13.5%, daily interest
rate = annual interest rate ÷360.

 

6.2 The interest on loan under the Contract is paid for two parts.

 

6.2.1 The first part of interest on loan is paid to The Lender within 5 workdays
since 12 months after the expiring date of each loan and current loan. Amount of
interest on loan paid each time = amount of current loan X 1.1% X 365 days/360
days.

 

6.2.2 The second part of interest on loan is calculated by day, settled by
quarter, paid off all interest payable. Since the date of loan, the 20th of the
last month of every natural quarter is d expiry date for interest. The Borrower
shall pay The Lender the interest on loan payable in current quarter within 1
workday after the day of interest settlement. Interest of current quarter =
amount of current loan X 12.4% X actual days of current quarter ÷360.

 

The last expiry date for interest is the expiring date of loan. In case the
Borrower repays part or all capitals of loan in advance, date of prepayment is
the expiry date for interest. On the last expiry date for interest, pay all the
remaining interest payable.

 

In case the loan is due in advance, the interest received by The Lender shall
not be refunded.

 

6.3 During the life of loan, in case People’s Bank of China adjusts the
benchmark interest rate of loan for the corresponding period, it shall execute
by [1] as follows.

 

(1) Continue to execute interest rate prescribed in the Contract.

 

(2) Adjust the scope based on the benchmark interest rate of loan of People’s
Bank of China for the corresponding period and adjust the interest rate
prescribed in the Contract with the same scope.

 

(3) In case People’s Bank of China improves the benchmark interest rate of loan
for the corresponding period, improve the interest rate prescribed in the
Contract with the same scope. In case People’s Bank of China lowers the
benchmark interest rate of loan for the corresponding period, the interest rate
prescribed in the Contract remains unchanged.

 

6.4 In case the loan under the Contract is issued partially, the interest of
each loan shall be charged in the abovementioned manner.

 

 

CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 



 

Article 7 Issue of Loan

 

7.1 Unless The Lender gives up all or part of conditions, only after satisfying
the following prerequisites for issuing a loan, The Lender is in duty bound to
issue a loan to the Borrower.

 

(1) The Contract has been signed.

 

(2) The Borrower has submitted the completed “Certificate of Indebtedness of
Loan” according to the requirement of The Lender.

 

(3) Trust plan has been established.

 

(4) Contract of Guaranty has been signed and taken affect.

 

(5) Contract of Pledge has been signed and taken affect.

 

(6) Notarial acts for compulsory execution of the Contract and the
abovementioned contracts have been transacted.

 

(7) Regulatory Agreement of Pledge of Movables has been signed and taken effect.

 

(8) Retention Agreement has been signed and taken effect.

 

(9) Financial Regulatory Agreement has been signed and taken effect.

 

(10) The Borrower has not violated any agreement of the Contract.

 

7.2 Arrangement for Issue of Loan

 

After satisfying the conditions for issuing a loan prescribed in the Contract,
The Lender should transfer the capital of loan into the following RMB loan
account opened by the Borrower:

 

Account name: Wuhan Kingold Jewelry Co., Ltd

 

Account number: 70160155200004126

 

Opening Bank: Wuhan Branch of Pudong Development Bank

 

7.3 Once the loan under the Contract is transferred from the account of The
Lender, it is deemed to that The Lender has fulfilled the obligation of issuing
the loan.

 

 

CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 



 

Article 8 Repayment of Principal with Interest

 

8.1 Principle of Repayment of Principal with Interest

 

8.1 As for the loan under the Contract, the Borrower shall repay following the
principle of repaying interest first and then principal.

 

8.2 Payment of Interest

 

The Borrower shall pay the interest according to the agreement of Article 6 in
the Contract.

 

8.3 Repayment of Principal

 

The Borrower shall repay the principal of loan on the due date of loan.

 

8.4 The Borrower shall transfer the payment payable to the following account
appointed by The Lender on the interest payment date and repayment date:

 

Account name: Chang’an International Trust Co., Ltd

 

Account number: 70160153820001271

 

Opening bank: Wuhan Branch of Pudong Development Bank

 

8.5 The Lender is entitled to firstly use the payment of the Borrower to pay off
all expenses which should be undertaken by the Borrower but are paid by The
Lender for the Borrower prescribed in the Contract and expenses for The Lender
achieving creditor’s right. The payment of the Borrower is insufficient to pay
off the payable amount of The Lender (including but not limited to loan
principal, interest, liquidated damages, compensation for damage, expense for
achieving the creditor’s right and other expenses payable) under the Contract.
The Lender is entitled to decide which payment is preferentially applied to the
sequence of refunding principal, interest and other expenses.

 

8.6 According to conditions agreed in the Contract, in case The Lender
pronounces that the loan is due in advance, the Borrower shall repay all payable
but unpaid principal, interest and expenses on the date when the notification
about acceleration of maturity is established.

 

 

CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 



 

Article 9 Measures of Guarantee and Credit Promotion

 

9.1 All debts under the Contract, including but not limited to all principals,
interest (including compound interest and default interest), liquidated damages,
compensation and other payment that the Borrower shall pay to The Lender are
guaranteed by guarantor in the following manners.

 

(1) In accordance with Contract of Pledge, Pledgor provides pledge guarantee
with his [inventory of 1000 kilograms of Au9995 gold].

 

(2) According to stipulations in Contract of Guaranty, Guarantor provides
guarantee warranty with joint liability.

 

9.2 Collection of Cash Deposit

 

The Borrower shall collect the cash deposit of each trust loan to the regulatory
account based on the following requirements before the expiration of the term of
each trust loan.

 

The buy-back cash deposit of each trust loan shall be collected in the following
manners.

 

(1) Within 5 workdays since 21 months after the expiration of the term of
current trust loan, the Borrower shall make sure that the balance of cash
deposit of special trust account is not less than 10% of scale of current trust
loan.

 

(2) Within 5 workdays since 22 months after the expiration of the term of
current trust loan, the Borrower shall make sure that the balance of cash
deposit of special trust account is not less than 20% of scale of current trust
loan.

 

(3) Within 5 workdays since 23 months after the expiration of the term of
current trust loan, the Borrower shall make sure that the balance of cash
deposit of special trust account is not less than 30% of scale of current trust
loan.

 

The cash deposit of special trust account is specially used for repaying the
principal and interest of loan under the Contract. In case the Borrower fails to
collect cash deposit to special trust account in line with the foregoing
stipulation, the Borrower shall pay Chang’an Trust liquidated damage by
0.0005 of uncollected payment each day.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

Cash deposit collected to regulatory account is not deemed as that the Borrower
prepays the principal and interest of loan under the Contract. The Borrower
shall repay principal and interest of loan in accordance with the stipulations
of Article 6 and Article 8 and the Borrower has been aware without objection.

 

 

 

Article 10 Rights and Obligations of Borrower

 

10.1 Rights of Borrower

 

(1) Entitled to require The Lender to issue loan according to stipulations of
the Contract;

 

(2) Entitled to use the loan for the purpose agreed in the Contract;

 

(3) Entitled to require The Lender to keep the relevant financial information
and commercial secrets about production and management in confidentiality, save
where laws and regulations otherwise require.

 

10.2 Obligations of Borrower

 

(1) During the term of loan, it must provide balance sheet, profit and loss
statement, cash flow statement and other required relevant data to The Lender,
including but not limited to [e.g. information about the project schedule, etc.]
within 15 days in the end of each month and take responsibility of the
authenticity, completeness and validity of the foregoing provided documents and
data.

 

(2) Use the loan for the purpose agreed in the Contract and cannot forcibly
occupy and misappropriate it.

 

(3) Actively cooperate and consciously accept the investigation and supervision
of The Lender on its production and management, financial activity and loan
utilization under the Contract.

 

(4) Pay off principal and interest of loan on schedule in accordance with
stipulations of the Contract.

 

(5) The Borrower and its investor are not allowed to secretly withdraw funds or
transfer assets or evade debts to The Lender by connected transaction.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

(6) In case the Borrower makes new investment and financing, or provides
warranty for others’ debt before paying off principal and interest of loan, the
Borrower shall notice the Lender in written form and secure the written consent
of the Lender.

 

(7) During the period of validity of the Contract, in case that the Borrower and
Guarantor alter name, address and legal representative, they should notice the
Lender in writing within five days since the date of alteration. Otherwise,
relevant documents sent by the Lender based on the original name, address and
legal representative are deemed as delivered.

 

(8) In case the Guarantor under the Contract suffers production halts,
discontinuation of business, cancellation of registration, cancellation of
business license, bankruptcy, revocation and operating losses and partly or all
loses the guarantee ability corresponding to the loan or the value of mortgage
and pledge as the guarantee of loan under the Contract reduces, damaged or lost
or the guarantee is not established validly, or the Guarantor is unauthorized to
cancel the registration of pledge and transfer the pledge and takes other acts
of disposition which impact the performance of right of pledge, the Borrower
shall promptly provide the Lender other recognized guarantee. In case the
Borrower fails to keep the commitment according to requirement of the Lender,
the Lender is entitled to proclaim that the loan is due in advance and the
Borrower shall prepay all principal and interest of the loan based on
requirements of the Lender and provide indemnity to the Lender for the caused
loss.

 

(9) During the duration of contract, in case the Borrower or its related party,
dominant stockholder and guarantor has consolidation, separation, alternation of
stock rights, increase and decrease of capital, joint stock, consortium,
production halts, discontinuation of business, cancellation of registration,
cancellation of business license, revocation and forced application for
bankruptcy, foreclosure and litigation, arbitration, great dispute, serious
difficulty in production and management, deterioration of financial condition,
involvement in illegal fund-raising, and the legal representative or person
chiefly in charge and actual controller takes illegal actions, the change of
marital status, administrative penalty or criminal punishment, unfavorable
change of financial condition, litigation, arbitration and great dispute and the
Lender considers what may bring adverse influence on the obligation of the
Borrower of repayment under the Contract, the Lender is entitled to request the
Borrower to implement the settlement of debt, guarantee or other remedial
measures under the Contract and the Borrower shall prepay all principal and
interest of the loan based on requirements of the Lender and provide indemnity
to the Lender for the caused loss. In case of the said circumstances, the
Borrower shall notice the Lender in writing within two days since the date of
occurrence. Otherwise, the Lender is entitled to ask the Borrower to hold
responsible for breach of contract.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

(10) The Borrower shall bear expenses of evaluation, registration, notarization
and lawyer service related to guarantee under the Contract.

 

(11) According to agreement of Financial Regulatory Agreement, the Borrower
shall receive the supervision of the Lender and supervision bank.

 

Article 11 Rights and Obligations of the Lender

 

11. 1 Rights of the Lender

 

(1) The Lender is entitled to request the Borrower to repay the principal,
interest and expenses of the loan on schedule, exercise other rights agreed in
the Contract and perform other obligations under the Contract.

 

(2) Collect loan principal, interest, overdue interest, default interest,
compound interest, liquidated damages and other payable expenses in accordance
with law or provisions of the Contract.

 

(3) The Lender is entitled to understand the production and management,
financial activity, construction of project for the loan and its operation of
the Borrower and request the Borrower to provide relevant information.

 

(4) The Lender is entitled to investigate and supervise the usage of loan.

 

11.2 Obligations of the Lender

 

(1) Issue the loan on schedule based on the Contract, save the delay due to
reason of the Borrower or other reasons not concerned about the Lender.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

(2) Keep the financial information provided by the Borrower and the commercial
secret about production and management in confidentiality, save the laws and
regulations otherwise requires.

 

Article 12 Management after Loan

 

12.1 Within period of loan, the Borrower has the obligation to coordinate with
the Lender to make investigation on the usage of loan capital under the
Contract, including but not limited to that the Borrower shall provide the
Lender relevant contract, agreement, payment document and certificate of
ownership.

 

12.2 The Lender is entitled to investigate the performance, credit standing and
business condition of the Borrower. The Borrower has the obligation to submit
relevant data based on requirements of the Lender.

 

12.3 The Lender is entitled to entrust other financing institution to make
management after loan and the Borrower shall make cooperation.

 

Article 13 Items of Notarization

 

13.1 The Lender and the Borrower shall transact notarization of document of
obligation which endows the Contract with compulsory execution effect after
signature. The Borrower shall bear the expense arising from notarization.

 

13.2 The Lender and the Borrower hereby confirm that the debtor-creditor
relationship in the Contract is definite, without doubts on all agreed rights
and obligations for both parties. In case the Borrower fails to fulfill or
inappropriately fulfills any obligation agreed in the Contract, the Borrower is
willing to receive compulsory execution, without any judicial proceeding. The
Lender can directly apply for compulsory execution to people’s court with right
of jurisdiction in line with provisions of Civil Procedure. Meanwhile, the
Borrowers waives right of defense.

 

13.3 The agreement on notarization of compulsory execution in the Article is
prior to execution of Article, “dispute resolution” in the Contract.

 

Article 14 Statement and Guarantee

 

14.1 Statement and guarantee of the Borrower are as follows:

 

(1) The Borrower is a legally registered and validly existing business entity
and is entitled to dispose property under its management, operate the business
related to purpose of loan under the Contract and sign and fulfill the Contract.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

(2) The signing of the Borrower on the Contract has achieved the approval or
authorization of board of shareholders of Company or other competent authorities
and external competent authorities (if necessary); all responsibilities caused
by the Borrower for having no right to sign the Contract shall be undertaken by
the Borrower, including but not limited to proving compensation for loss to the
Lender in full amount.

 

(3) There is no conflict for the signing and fulfillment of the Borrower for the
Contract with provisions (such as articles of association) which are binding for
the Borrower and assets and other agreement (including but not limited to
investment and financing abroad, warranty provided to others and/or itself).

 

(4) All documents and information, including but not limited to transaction
contract, agreement, relevantly financial statement, contract under the
performance, signed with other financing institutions and contract providing
warranty to others and/or itself shall be true, correct, legal, valid and
complete.

 

(5) When signing the Contract, no litigation, arbitration or criminal and
administrative punishment which causes seriously adverse consequences on the
Borrower or main property of the Borrower take place and such litigation,
arbitration or criminal and administrative punishment will not take place during
the execution of the Contract. If happens, the Borrower shall immediately notice
the Lender based on provision of the Contract.

 

(6) The Borrower possesses sustainable operation ability and legal source of
repayment.

 

(7) In case the Borrower is in default on principal and interest of the loan or
any other default, the Lender is entitled to notice related department or unit
and make collection by announcement via news media.

 

(8) The Borrower shall operate legally, with sound credit standing, without poor
credit record such as credit default and evasion and rejection of bank debts.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

(9) The Borrower shall make other statements and commitments.

 

14. 2 Statement and guarantee of the Lender are as follows:

 

(1) The Lender is a legal trust company approved by China Banking Regulatory
Commission and approved business contains the fiduciary activities including
events involved in the Contract. The Lender has full capacity for civil conduct
as the non-bank financial institution in China.

 

(2) The Lender issues trust loan to the Borrower with the trust capital under
the trust plan and Chang’an Trust has legal right of disposition of trust
property.

 

Article 15 Responsibility of Default

 

15.1 Any party shall take the responsibility of default by law if not performing
or incompletely performing the obligations agreed in the Contract.

 

15.2 In case the Borrower fails to pay interests under the Contract on schedule
with full amount, the Lender is entitled to ask the Borrower to pay off in
deadline and charge the Borrower for overdue interest by the interest rate 50%
above the loan interest rate under the Contract as well as charge liquidated
damages in the following way: amount of overdue interest *[0. 08] %/day*actual
overdue days.

 

15.3 In case the Borrower fails to pay the principal under the Contract on
schedule with full amount, the Lender is entitled to ask the Borrower to pay off
in deadline and charge the Borrower for overdue interest by the interest rate
50% above the loan interest rate under the Contract as well as charge liquidated
damages in the following way: amount of overdue interest *[0. 08] %/day*actual
overdue days.

 

15.4 In case the Borrower fails to use the loan for the purpose agreed in the
Contract, the Lender is entitled to pronounce the acceleration of maturity of
loan and withdraw all loans in advance as well as request the Borrower to pay
the liquidated damage by 100% of appropriated funds.

 

15.5 In case of the following behaviors, the Borrower shall amend and take
remedial measures satisfied to the Lender within 5 days after receiving the
notice of the Lender. Otherwise, the Lender is entitled to pronounce the
acceleration of maturity of loan, stop issuing the funds which have not been
withdrew by the Borrower and withdraw all loans in advance. The Borrower shall
pay all payable but unpaid principal, interest and expenses under the Contract
by the date determined in notice of the acceleration of maturity.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

(1) Provide the Lender with false or subreptitious balance sheet, profit and
loss statement and other financial information, contract and agreement related
to the transaction, etc.

 

(2) Violate provisions of (8), (9) of Section 2 of Article 10 in the Contract;

 

(3)In case of the following situations that the Lender holds it may endanger the
safety of creditor’s right under the Contract: the Borrower fails to fulfill
other matured debts (including the matured debts to the Lender or the third
party), assign property with low price and without reward, abate debts of the
third party, negligent in exercising creditor’s rights or other rights or
proving warranty for the third party;

 

(4) The important part of or all properties are occupied by other creditor or
taken over by the assigned consignee, recipient or similar personnel or the
properties are distrained or frozen, which may cause loss to the Lender;

 

(5) In case of alteration on matters of industrial and commercial registration
such as corporate shareholder, residence, contact address, business scope and
legal representative or significant investment abroad that may affect or
threaten the achievement of creditor’s right of the Lender;

 

(6) Involved in significant economic dispute or deterioration of financial
conditions which may affect or threaten the achievement of creditor’s right of
the Lender;

 

(7) Warranty has not been established validly or cancelled arbitrarily, or the
value of guarantees and pledge used for warranty has been or may be reduced, or
warrantor may lose qualification or ability of warranty.

 

(8) During the life of loan set forth in the Contract, the Borrower defaults to
any creditor;

 

(9) Any precondition for issuing a loan agreed in the Contract has not been
satisfied continuously.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

(10) Any behavior or situation which may threaten the achievement of creditor’s
right of the Lender or cause loss.

 

15.6 In case the Borrower, guarantor or the opposite side of transaction
document violates the agreement of transaction document, the Lender is entitled
to pronounce the acceleration of maturity of the loan, stop issuing the funds
which have not been withdrew by the Borrower and withdraw all loans in advance.
The Borrower shall pay all payable but unpaid principal, interest and expenses
under the Contract by the date determined in notice of the acceleration of
maturity.

 

15.7 In case two and above matters of default take place simultaneously, the
foregoing funds can be applied repeatedly.

 

Article 16 Validation, Alteration and Termination of Contract

 

16.1 The Contract shall take effect since the date when the legal
representatives or authorized representatives of both the Lender and the
Borrower sign or seal and stamp the official seal of unit or special seal for
contract and terminate since the date when all loan principal, interest,
compound interest, default interest, liquidated damages and all payable expenses
are paid off.

 

16.2 The Lender can transfer all or part of creditor’s right of loan under the
Contract to the third party after the validation of the Contract. But the
Borrower is not allowed to transfer its rights and obligations under the
Contract to the third party without permission of the Lender.

 

16.3 In case the trust plan is invalid, the Contract is terminated
automatically. Parties shall not take the responsibility of default, save the
invalid trust plan caused by the Borrower.

 

Article 17 Ways of Dispute Resolution

 

17.1 Both parties shall solve disputes arising from the process of contract
performance by friendly negotiation. In case no settlement can be reached
through negotiation, the parties can prosecute to people’s court with right of
jurisdiction in the domicile of the Lender or apply for compulsory execution to
people’s court with right of jurisdiction.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

17.2 During negotiation and litigation and the Borrower is applied to execute,
for other terms without disputes under the Contract, the Lender and the Borrower
shall still execute.

 

17.3 Any dispute arising from the signing and performance of the Contract and
interpretation of terms under the Contract are subject to laws and regulations
of People’s Republic of China (for the purpose of the Contract, not including
laws and regulations of Hong Kong, Macao Special Administrative Region and
Taiwan) and interpreted by these.

 

Article 18 Notification and Delivery

 

18.1 All notifications of both parties are in written form and can be delivered
by personal service, registered letter service and express mail service. The fax
can be auxiliary mode of service but shall be made supplementary service in the
foregoing stipulated manner.

 

18.2 Save the Contract otherwise requires, notification is deemed to be
delivered to notified party on the following date.

 

(1) Personal service: date stated in the signature form of notified party
received by notifying party.

 

(2) Registered letter service: the seventh day after the date when sending the
receipt of registered letter at home possessed by notifying party

 

(3) Express mail service: the third day after postmark date after sending the
delivery certificate possessed by notifying party

 

(4) Fax: the first workday after receiving the confirmation of successful
delivery

 

18.3 Both parties agree that their contact and communication method follow the
following relevant information:

 

Contact information of the Borrower is as follows:

 

Contract person: Jia Zhihong

 

Contract address: Te 15, Huangpu Science & Technology Garden, Wuhan City

 

Postal code: 430023

 

Telephone: 027-65660703

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

Fax: 027-65660703

 

Contract information of the Lender is as follows:

 

Contact person: Su Juxiong

 

Contact address: 23/F, 24/F, 35/F, 36/F, High-Tech International Business
Center, No. 33, Keji Road, Gaoxin District, Xi’an City

 

Postal code: 710075

 

Telephone: 18164039168

 

Fax:

 

18.4 During the life of loan, in case the contact address or contact information
of one party changes, it shall notice the other party within seven workdays
since the date of change in writing. If failing to immediately notice the other
party in case of any change, the notification sent by one party to the other is
deemed to be delivered.

 

Article Confidentiality

 

19.1 Both parties take the confidentiality obligation for the Contract and
events related to the Contract. One party is not allowed to disclose any event
related to the Contract to the third party without the written permission of the
other party, save the following situations.

 

(1) The Lender fulfills the obligation of information disclosure stipulated by
laws and regulations or trust document and discloses to trustor and beneficiary.

 

(2) Disclose to staff such as auditor and lawyer entrusted in business, with the
premise that the staff must take confidentiality obligation for information
related to the Contract perceived from their work;

 

(3) Such information and document may be obtained through public approach or the
disclosure of such information is the requirement of laws and regulations;

 

(4) Disclosure related to the Contract made to court or based on requirement of
disclosure procedure or similar procedure before litigation or adopted legal
procedure;

 

(5) Disclosure made by the Lender to the financial regulatory institution in
accordance with the requirements of financial regulatory institution.

 

19.2 In any case, the confidentiality obligation stipulated in this section
shall be permanently and continuously valid.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

Article 20 Force Majeure

 

20.1 Force majeure in the Contract refers to any unforeseeable, unavoidable and
insuperable objective circumstances, including but not limited to flood,
earthquake and other natural disasters, war, epidemic situation, disturbance,
strike and act of government, etc.

 

20.2 In case one party of the Contract fails to completely or partly fulfill the
Contract due to force majeure, it shall notice the other party in writing within
5 days since the occurrence of force majeure and provide the detailed
information of events and documentary evidence that relevant competent authority
and functional department prove that the Contract cannot be fulfilled completely
or partly within 15 days.

 

20.3 Any party shall not take responsibility of default in case it fails to
completely or partly fulfill the Contract due to force majeure but it shall take
all necessary and appropriate actions to minimize the losses caused to the other
party.

 

20.4 In case of force majeure, both parties shall make negotiation and determine
to alter or terminate the Contract based on the influence of force majeure on
the fulfillment of the Contract.

 

Article 21 Term of Reservation of Right

 

Rights of the Lender under the Contract do not impact and exclude any right
shared by laws and regulations and other contract. Any tolerance, moratorium,
privilege implemented on any default or delay or delay in exercising any right
under the Contract shall not deemed to be waive of rights and interest under the
Contract or permission or approval for any breach of contract, not limiting,
preventing and hindering the continuous exercise of the right or any other
right, or leading the Lender to take the obligation and responsibility for the
Borrower.

 

Article 22 Supplementary Provisions

 

22.1 For unaccomplished matters in the Contract, both parties shall reach a
written agreement separately as the attachment of the Contract. Any attachment,
modification or supplementation of the Contract is indivisible component of the
Contract, with the equal legal effect with the Contract.

 



CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 

22.2 In case any term of the Contract is invalid for any reason, the invalid
term does not impact the effect of other terms of the Contract and both parties
shall continue to fulfill other terms, save the invalid term makes the purpose
of the Contract unrealizable or causes practical influence on fulfillment of
other terms.

 

22.3 As for the date when the Lender issues or receives funds under the
Contract, in case of public holiday or legal holiday, postpone to next workday.

 

22.4 The Contract is made in duplicate, with each for both parties. Submit one
copy to Notarization Department of Wuhan City for filing. It is stored by
Chang’an Trust and each has equal legal effect.

 

22.5 The irrevocable Certificate of Indebtedness of Loan submitted by the
Borrower to the Lender is the loan certificate of the Contract, with equal legal
force with the Contract.

 

The Borrower has read all terms of the Contract. At the request of the Borrower,
the Lender has made corresponding stipulation about the Contract. The Borrower
has completely understood the meaning of contract terms and corresponding legal
consequence. The Borrower is entitled to sign the Contract.

 

(There is no body in the following)

 



 

CHANG’AN INTERNATIONAL TRUST CO., LTDLoan Contract

 

 



[This page is the signature page of the Trust Contract of Chang’an
Trust—Assembled Funds Trust Plan of Kingold Jewelry Loan, with the number: trust
assembled Kingold loan 13240435, no body.]

 

 

 

 

 

The Borrower: Wuhan Kingold Jewelry Co., Ltd. (official seal or special seal for
contract)

 

Legal representative or authorized representative (sign or seal)

 

 

 

 

 

The Lender: Chang’an International Trust Co., Ltd (official seal or special seal
for contract)

 

Legal representative or authorized representative (sign or seal)

 

 

 

Date of signature: November 29, 2013

 

Address of signature: No. 33, Keji Road, Xi’an City

 

 

 

 

 

 

 

 

 

 

Notarization Certificate

 

(2013) Hubei Zhongxing Internal Notary Word No. 18995

 

 

 

Applicant:

 

Borrower: Wuhan Kingold Jewelry Co., Ltd, with License of the Business
Corporation, registration number: 420100000023089, residence: Te 15, Huangpu
Science & Technology Garden, Jiangan District.

 

Legal representative: Jia Zhihong, man, ID number: 420102196111133118.

 

Lender: Chang’an International Trust Co., Ltd, with License of the Business
Corporation, registration number: 610100100044764; residence: 23/F, 24/F,
High-Tech International Business Center, No. 33, Keji Road, Gaoxin District,
Xi’an City.

 

Entrusted agent: Su Juxiong, man, ID number: 352202198908200574.

 

Event of notarization: Trust Loan Contract of Chang’an Trust—Assembled Funds
Trust Plan of Kingold Jewelry Loan

 

The Borrower and the Lender apply to our office for transaction of the
notarization of foregoing Trust Loan Contract on December 3, 2013.

 

Upon investigation, the Borrower and the Lender sign the foregoing Trust Loan
Contract after negotiation. When concluding the contract, the Borrower and the
Lender have capacity for civil rights and capacity for civil conduct. The
declaration of intention of both parties for signing Trust Loan Contract is true
and contents of contract are specific and definite.

 

According to the above-mentioned fact, hereby certify that Jia Zhihong, legal
representative of Wuhan Kingold Jewelry Co., Ltd and Gao Chengcheng, legal
representative of Chang’an International Trust Co., Ltd sign the foregoing Trust
Loan Contract on November 29, 2013 and the signing behavior of both parties
conforms to the provision of Article 55 of General Principles of the Civil Law
of the People’s Republic of China and contents of the contract conform to
provisions of Contract Law of People’s Republic of China and the seal impression
of both parties on the contract are verified.

 



 

 

 

According to provisions of Civil Procedure Law of the People’s Republic of
China, Notarization Law of the People’s Republic of China and Rules of
Notarization Procedure, the notarization has compulsory execution effect.

 

 

 

 

 

Zhongxing Notary Office, Wuhan City, Hubei Province, PRC

 

Notary

 

December 3, 2013

 

 

 

 

 

 

 

 

